PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Noel, John, Christopher Sr.
Application No. 16/168,836
Filed: March 4, 2019
Attorney Docket No.: 20.00154
For: Business wish creation and collaboration website
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, August 31, 2020, which set a shortened statutory period for reply of three (3) months.  Three (3) months extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 1, 2021.  A Notice of Abandonment was mailed April 7, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2445 for appropriate action in the normal course of business on the reply received July 12, 2021.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a request to change the address of record should be filed. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.






/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	JOHN CHRISTOPHER NOEL SR.
	440 E. KESLEY LANE
	ST. JOHNS, FL 32259